Citation Nr: 1132540	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  05-38 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to August 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Board denied the Veteran's claim.  The Veteran entered a timely appeal to the U. S. Court of Appeals for Veterans Claims (Court).  By a Memorandum Decision, dated in February 2011, the Court vacated the Board's decision and remanded the case to the Board for readjudication, holding that the Board failed to provide adequate reasons or bases for the decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a Statement of the Case in October 2005.  In September 2009, the Veteran submitted a performance review form for his job as an information security specialist from May 2007 to August 2008.  Remand is required to permit VA to prepare and furnish a Supplemental Statement of the Case, as mandated by 38 C.F.R. § 19.31.

The Veteran's case was assigned to interrupted status.  See 38 C.F.R. §§ 21.197.  "The purpose of assignment to interrupted status is to assure that all appropriate actions have been taken to help the veteran continue in his program before discontinuing benefits and services."  38 C.F.R. §§ 21.197(c)(4).  

38 C.F.R. § 21.198 provides that the purpose of discontinued status is to identify situations in which termination of all services and benefits received under Chapter 31 is necessary.  VA will discontinue a veteran's case and assign the case to discontinued status following assignment to interrupted status as provided in 38 C.F.R. § 21.197 for reasons including but not limited to the following: (1) the veteran declines to initiate or continue the rehabilitation process; (2) unsatisfactory conduct and cooperation; (3) end of eligibility and entitlement occurs; (4) medical and related problems; (5) the veteran voluntarily withdraws from the program; and/or (6) the veteran fails to progress in the program.

38 C.F.R. § 21.198(d) provides that VA is obligated to establish appropriate procedures to follow up on cases which have been placed in discontinued status, except in those cases reassigned from applicant status.  The purpose of such follow up is to determine whether: (1) the reasons for discontinuance may have been removed, and reconsideration of eligibility and entitlement is possible; or (2) a veteran is employed, and criteria for assignment to rehabilitated status are met.

To give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified to provide any evidence in his possession that pertains to his claim to include the reason to remove his interrupted status.  

2.  Obtain information regarding any employment that the Veteran has obtained since September 2005.  Undertake any additionally indicated development regarding whether the requirements for termination of interrupted status have been met.  See 38 C.F.R. §§ 21.197-98.

3.  When the above development has been completed, the case should again be reviewed by VA on the basis of the additional evidence, including all evidence associated with the record after the issuance of the October 2005 Statement of the Case.  Either place the Veteran in discontinued status, planning and evaluation status for additional vocational rehabilitation benefits, or find him rehabilitated.  See 38 C.F.R. §§ 21.197-98.  If the benefit sought, additional rehabilitation benefits, is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

